NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 26, 2015* 
                                  Decided June 29, 2015 
                                              
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          JOEL M. FLAUM, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐2693 
 
JASMON STALLINGS,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 10 C 6987 
LIPING ZHANG, et al.,                              
      Defendants‐Appellees.                       James F. Holderman, 
                                                  Judge. 
 
                                        O R D E R 

       Jasmon Stallings, an Illinois prisoner, appeals the grant of summary judgment for 
prison medical personnel in this deliberate‐indifference suit under the Eighth 
Amendment and 42 U.S.C. § 1983. Stallings had a painful scar on the back of his neck 
and was unsatisfied that prison medical staff refused to remove it surgically. But his 
disagreement with the prison doctors about the appropriate course of treatment does not 
establish deliberate indifference, so we affirm the district court’s judgment.   
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See Fed. R. App. P. 
34(a)(2)(C). 
No. 14‐2693                                                                           Page 2 
 
       In 2008 Stallings, who is incarcerated at Stateville Correctional Center, started 
having trouble with a keloid scar on the back of his neck near the base of his head. A 
keloid is an enlarged, raised scar caused by overproduction of scar tissue. According to 
the depositions of two physicians at the prison, keloids are notoriously difficult to treat, 
and surgical removal can exacerbate them. See also Keloids and Hypertrophic Scars, 
American Osteopathic College of Dermatology, http://www.aocd.org/?page= 
KeloidsAndHypertroph (last visited June 8, 2015). Stallings’s keloid, about two inches 
long and one inch wide, was painful and regularly became irritated and itchy. It bled if 
he scratched it, and at times it became infected. According to Stallings, it prevented him 
from lying on his back, disrupted his sleep, and caused headaches, dizziness, and 
fainting spells.   
        
       LaTanya Williams, a physician’s assistant, first saw Stallings in 2008. On that visit 
Williams evaluated the keloid and noticed that it was bleeding. She prescribed antibiotic 
ointment for use twice a day and told Stallings to return as needed. She saw him several 
more times in 2010 and gave him combinations of antibiotics, over‐the‐counter 
painkillers, topical steroids, and lotion to help with the itching, and instructed him to use 
warm compresses. She also advised him to avoid touching the keloid.   
        
       Liping Zhang, a doctor at the prison, saw Stallings six times, first in October 2008 
and then several more times in 2010. On the first visit, she observed that the keloid was 
not bleeding, but it appeared to be infected and its surrounding skin showed signs of 
scratching. She prescribed a lotion to help with the itchiness and a topical antibiotic. She 
saw Stallings again the next month and prescribed a topical steroid cream and an oral 
medication. When he returned 15 months later with complaints that the keloid was 
causing headaches and dizziness, Dr. Zhang took an x‐ray and ran blood tests, and ruled 
out any connection between the keloid and the headaches or dizziness. She did, 
however, prescribe medication for Stallings’s dizziness. A few months later Stallings 
returned, complaining that the keloid continued to itch and bleed, and he asked that it be 
removed. Dr. Zhang suggested more topical medications, which Stallings refused. She 
also told him that surgery could make it grow larger and exacerbate the symptoms, and 
she concluded that the surgery was not necessary.   
        
         After Dr. Zhang stopped working at Stateville in 2010, Stallings saw other 
doctors for unrelated conditions. Stallings saw Dr. Parthasarathi Ghosh once in 2011. 
The parties dispute whether Stallings complained about the keloid at that appointment: 
Dr. Ghosh’s report from that visit did not mention the keloid, but Stallings contends that 
he told the doctor about it and the doctor told him “you’re not here for that,” and then 
No. 14‐2693                                                                           Page 3 
 
refused to discuss it further. Stallings also saw Dr. Ronald Schaefer twice in 2011 for an 
unrelated condition. Dr. Imhotep Carter, who became the medical director in 2011, says 
that he never met Stallings or provided him with any care, but Stallings asserts that the 
doctor refused to see him about an incident in which he fainted and fell out of bed—an 
event that he attributes to the keloid. In 2012 Stallings received two steroid injections at 
the prison from Dr. Dubrick, who is not a defendant. The injections apparently 
exacerbated the keloid’s symptoms, and in 2015 Stallings had the keloid removed.   
         
        In the meantime Stallings sued Williams and doctors Zhang, Ghosh, Schaefer, and 
Carter, asserting that they were deliberately indifferent to his medical needs by refusing 
to surgically remove the keloid. (Stallings also named as defendants Wexford Health 
Sources and the Illinois Department of Corrections, but he does not address them on 
appeal and we do not discuss them further.)     
         
        The district court granted the defendants’ motions for summary judgment. The 
court assumed that Stallings’s condition was sufficiently serious and understood 
Stallings to argue that the doctors exhibited deliberate indifference by refusing to 
remove the keloid. The court then recounted the doctors’ attempts to manage the 
symptoms through use of oral and topical treatments, as well as steroid injections. 
Stallings, the court concluded, presented no evidence to show that surgical removal was 
an appropriate course of treatment or that the defendants’ decision not to remove the 
keloid surgically departed from any accepted medical judgment, practice, or standard. 
In sum, the court wrote, “The fact that Stallings’s personal cost‐benefit analysis differs 
from that of his treating physicians does not give rise to a deliberate indifference claim.” 
         
        On appeal Stallings generally disputes the district court’s conclusions that he 
failed to establish that surgical removal of the keloid was necessary or that his doctors’ 
course of treatment amounted to deliberate indifference. As evidence of deliberate 
indifference, he points to the admissions of two defendants that they never treated the 
keloid, and to the ineffective treatments, which he argues underscore the necessity of 
surgery. We agree with the district court that Stallings did not present evidence to show 
that surgery was necessary. The heart of Stallings’s claim is a disagreement about the 
proper course of treatment, but that is insufficient to overcome summary judgment. 
See Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014); Johnson v. Doughty, 433 F.3d 1001, 
1012–13 (7th Cir. 2006). To survive summary judgment, Stallings needed to present 
evidence that the doctors’ choices were so “significant a departure from accepted 
professional standards or practices” that it is questionable whether they actually 
exercised professional judgment. See Pyles, 771 F.3d at 409. The undisputed evidence 
No. 14‐2693                                                                            Page 4 
 
shows that surgical removal can make keloids worse, and Stallings presented nothing to 
show that the doctors’ conservative course of treatment—including antibiotics, pain 
killers, steroids, anti‐inflammatories, and itch relievers—significantly departed from 
accepted professional standards.   
         
        Stallings also asserts that the district court’s ruling wrongly accounted for the 
steroid injection he received from Dr. Dubrick—who as noted is not a defendant—in 
concluding that his course of treatment fell short of deliberate indifference. But Stallings 
misapprehends the court’s rationale: even though the court mentioned the injections, it 
did not rely on them in concluding that the named defendants were not deliberately 
indifferent. 
         
        Accordingly, we AFFIRM the judgment of the district court.